            Case 1:18-cv-01441-AWI-JLT Document 4 Filed 12/21/18 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CV-01441-AWI-JLT
12                         Plaintiff,
                                                             UNITED STATES’ REQUEST TO EXTEND
13                 v.                                        THE DEADLINE TO SUBMIT A JOINT
                                                             STATUS REPORT FROM JANUARY 9, 2019
14   APPROXIMATELY $2,676,000.00 IN U.S.                     TO APRIL 10, 2019
     CURRENCY,
15
     APPROXIMATELY $5,857.00 IN U.S.
16   CURRENCY, and
17   REAL PROPERTY LOCATED AT 1111 21ST
     STREET, BAKERSFIELD, CALIFORNIA,
18   KERN COUNTY, APN: 005-262-01,
     INCLUDING ALL APPURTENANCES AND
19   IMPROVEMENTS THERETO,
20                         Defendants.
21

22          The United States submits the following Request to Extend the Deadline to file a Joint Status

23 Report from January 9, 2019 to April 10, 2019.

24                                                Introduction

25          On October 17, 2018, the United States filed a civil forfeiture complaint in rem against the

26 above-captioned assets (“defendant assets”), based on their involvement in federal drug law violations.

27 The United States has discovered and is in the midst of serving all known potential claimants to the

28 defendant assets in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report From January 9, 2019 to
                                                         1          April 10, 2019
             Case 1:18-cv-01441-AWI-JLT Document 4 Filed 12/21/18 Page 2 of 2



 1 the applicable statutory authority. Additionally, public notice on the official internet government

 2 forfeiture site, www.forfeiture.gov, began on December 13, 2018, and will run for thirty consecutive

 3 days, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims

 4 and Asset Forfeiture Actions. Proof of service by publication will be filed with the Court once

 5 publication has completed.

 6                                                  Good Cause

 7          The United States is in the process of providing notice to all potential claimants pursuant to law.

 8 Specifically, the United States has commenced service of the complaint documents to potential

 9 claimants Suhailia Salaman Kamar, Grace Michel Kamar, Issa Mikhael Kamar, Waheed Boktor, and

10 G.I.J. Investement Group, Inc. by certified and first class mail, as well as personal service.

11          The United States intends to complete service by all means and manner of service and allow

12 statutory and reasonable time for any or all potential claimants to make their appearances in this case.

13          For these reasons, the United States seeks to continue the deadline to file a Joint Status Report

14 to April 10, 2019 (or to another date the Court deems appropriate).

15          Thus, good cause exists to extend the deadline to file a joint status report in this case from

16 January 9, 2019 to April 10, 2019, or to a date the Court deems appropriate.

17                                                         Respectfully submitted,

18 Dated: December 21, 2018                                McGREGOR W. SCOTT
                                                           United States Attorney
19
                                                           /s/ Kevin C. Khasigian
20
                                                           KEVIN C. KHASIGIAN
21                                                         Assistant U.S. Attorney

22                                             [PROPOSED] ORDER

23          Pursuant to the United States’ request and good cause appearing, the Court makes the following order:

24          The deadline to file a Joint Status Report currently due on January 9, 2019 is extended to April 10,

                                                                                         22, 2019.
25 2019. The Mandatory Scheduling Conference is continued from January 16, 2019 to April 17,

26          IT IS SO ORDERED.

27 Dated:     12/26/18
                                                           JENNIFER L. THURSTON
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                                      United States’ Request to Extend the Deadline to
                                                                      Submit a Joint Status Report From January 9, 2019 to
                                                           2          April 10, 2019
